Case 6:19-cv-01159-PGB-TBS Document 9 Filed 07/03/19 Page 1 of 2 PagelD 33

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
MIDDLE District of Florida

Case Number: 6:19-CV-17459-
ORL-407T8S

Plano:
DAVID LORENZO CRUZ, Individually

vs.

Defendant:

KAI JIE INC, d/b/a Crystal buffet hibachi & Grill, a Fiorida Corp, and FA
RONG ZHANG, individually

Far:

MONICA ESPINO, ESG

ESPING LAW

2655 SOUTH LE JEUNE ROAD

SvUITEREC2

CORAL GABLES, F_ 33724

Received by BRICKELL COURIER SERVICES, INC on ine 22th cay of June. 2019 at G:52 am to be se:ved
on KAI JIE INC D/B/A CRYSTAL BUFFET HIBACHI & GRILL C/O REGISTERED AGENT FA RONG
ZHANG, 3160 W. NEW HAVEN AVE, WEST MELBOURNE, FL 32904.

| Michae: Carrano #501. co hereby affirm tnat on the ist day of July, 2079 at 11:15 am, 1:
SERVELC ine wihir named CORPORATION by delivering a irue copy of the SUMMONS IN A CIVIL

ACTION, COMPLAINT, CIVIL COVER SHEET with tne date and nour of service endorsed thereon by me
70 TRACY LIN as MANAGER of ine within named corooralion. in comphance with State statutes.

| am over the age of *& and have no interest in ihe above action.

No Notary Required pursuant to 5. 92.525(23,

Pdf (2 ——

Michael Carrano #504
recess Server

BRICKELL COURIER SERVICES, INC
PC. Box 04-1316

Miami, FL 33745

(305) 350-3224

Qur Job Serial Number: JCI-2019000692

wr
>

Bidcase Serv.cas ing - Process Severe Tocizos vé "2
Ceasbel Pecud 1DSeRSEBTASs Doseneaise Filipe DOZdél20 RaggeszabfAaggulble.

AO 440 (Rev, 06/12) Suuiutons ita Civil Action

 

UNITED STATES DISTRICT COURT.
for the
Middle District of Florida

 

 

 

DAVID LORENZO GRUZ, individually:
)
)
Plaintifi(s)
v. y ‘Civil Action No. 6.19- “ns ORL-40TBS

KAI JIE INC, d/b/a Crystal Buffet Hibachi'& Grill, a )

Florida Corp, and FA RONG ZHANG; individually ) / | 0! ib yr
)

| ) )
Defendant(s} 5 wy! |
SUMMONS IN A CIVEL ACTION G

To: (Defendant's neane and address) KA| JIE INC, d/b/a Crystal Buffet Hibachi & Grill,
c/o its Registered Agent FA RONG ZHANG
3160 W. New Haven Ave
W. Melbourne, FL.32904

 

A lawsuit has been filed against you.

Within 21 days after service of this:summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer.or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) —-you must serve on the plaintiff an answer tothe attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must'be served.on the plaintiff or plaintiff's attorney,
whose name and address are: Monica Espino, Esq

Espino Law

‘2655 South Le Jeune Road
Ste: 802

Coral Gables, FL 33134

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer‘or motion with the court.

Date: Jun 24,2019

 
